Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Claim Objections
Claim 26 is objected to because of the following informalities:  Line 1 states “The pre-screening assembly of claim 19, further comprising:”.  It appears that claim 26 should be “The pre-screening assembly of claim 19, wherein the screen assemblies further comprise:” as seen in similar claim 7.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim 1-6, 8, 9, 11-15, 19-25, 27-30, 31, and 35-37 are rejected under 35 U.S.C. 103(a) as being unpatentable over Krause (USP 4,319,993) in view of Hukki et al (US Pub 2008/0093268 A1).  
Regarding claim 1, Krause discloses a vibratory screening machine, comprising: a primary screening surface (element 6); a central member (element 4); and a pre-screening assembly including a frame (see Fig. 3; elements 5 and 12) having a central spine (see Fig. 4; angle irons centrally located along side element 4) and screen assemblies (element 5), the screen assemblies secured to the frame and forming a pre-screening surface (see Figs. 3-5; elements 5 and 12), and wherein the central spine of the frame is configured to be attached to the central member of the vibratory screening machine such that the pre-screening surface is above the primary screening surface (see Fig. 3; angle iron centrally located on either side of element 4), but Krause does not disclose the pre-screening surface having a concave surface.  Hukki teaches a concave screening arrangement for the purpose of optimizing the surface area available for screening (paragraph 0016).  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  In the present case, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify Krause, as taught by Hukki, for the purpose of optimizing the surface area available for screening (paragraph 0016).
Regarding claim 2, Krause discloses a vibratory motor, the vibratory motor configured to vibrate at least one of the pre-screening assembly and the primary screening surface (element 13).  
Regarding claim 4, Krause discloses at least one additional pre-screening assembly (elements 5 on either side of element 4).  
Regarding claim 5, Krause discloses the frame includes at least one of a rigid (see Fig. 3; angle iron centrally located on either side of element 4) and a semi-rigid portion.  
Regarding claim 6, Krause discloses a feeder (element 7) configured to divert a material flow to at least one of the pre-screening assembly and the primary screening surface.  
Regarding claims 8 and 27, Krause discloses all the limitations of the claim, but Krause does not disclose the primary screening surface includes a concave screening surface.  Hukki teaches a concave screening arrangement for the purpose of optimizing the surface area available for screening (paragraph 0016).  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  In the present case, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify Krause, as taught by Hukki, for the purpose of optimizing the surface area available for screening (paragraph 0016).
Regarding claim 9, Krause discloses a screen assembly attachment arrangement configured to secure the screen assemblies to the frame (col. 3, lines 5-12).  
Regarding claim 11, Krause discloses the frame includes ribs (elements 12).  
Regarding claim 12, Krause discloses the frame is elongated and the central spine and the ribs extend substantially along a length of the frame (see Fig. 4; elements 12 and angle iron centrally located on either side of element 4).  
Regarding claims 13 and 28, Krause discloses the central member (element 4) divides the primary screening surface into a first screening surface and a second screening surface (elements 5 on either side of element 4), but Krause does not disclose the screening surfaces being concave.  Hukki teaches a concave screening arrangement for the purpose of optimizing the surface area available for screening (paragraph 0016).  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  In the present case, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify Krause, as taught by Hukki, for the purpose of optimizing the surface area available for screening (paragraph 0016).
Regarding claim 14, Krause discloses the central member divides the primary screening surface into two screening areas and vibrations are imparted from the vibratory screening machine to the frame primarily through the central member (elements 5 are split by elements 4 and element 13 transmits vibration through element 4).  
Regarding claim 15, Krause discloses the vibrations are transferred from the vibratory screening machine to the frame exclusively from the central member to the central spine (col. 3, lines 36-40). 
Regarding claim 19, Krause discloses a pre-screening assembly for a vibratory screening machine, comprising: a frame having a central spine (see Fig. 3; elements 5 and 12 and see Fig. 4; angle irons centrally located along side element 4); and screen assemblies (elements 6), wherein the frame is configured to be attached to a central member of the vibratory screening machine and the screen assemblies are secured to the frame forming a pre-screening surface (see Fig. 4; angle irons centrally located along side element 4), but Krause does not disclose the pre-screening surface having a concave surface.  Hukki teaches a concave screening arrangement for the purpose of optimizing the surface area available for screening (paragraph 0016).  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  In the present case, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify Krause, as taught by Hukki, for the purpose of optimizing the surface area available for screening (paragraph 0016).
Regarding claim 20, Krause discloses a screen assembly attachment arrangement configured to secure the screen assemblies to the frame (see Fig. 3; elements 5 and 12 and see Fig. 4; angle irons centrally located along side element 4).  
Regarding claim 21, Krause discloses the frame includes at least one of a rigid (see Fig. 3; angle iron centrally located on either side of element 4) and a semi-rigid portion.  
Regarding claim 22, Krause discloses the frame includes ribs (elements 12).  
Regarding claim 23, Krause discloses the frame is elongated and the central spine and the ribs extend substantially along a length of the frame (see Fig. 4; elements 12 and angle iron centrally located on either side of element 4).  
Regarding claim 24, Krause discloses the vibratory screening machine further comprises: a primary screening surface (element 6); and a vibratory motor (element 13), wherein the vibratory motor is configured to vibrate at least one of the pre- screening surface and the primary screening surface (col. 3, lines 36-40).  
Regarding claim 25, Krause discloses the primary screening surface includes first and second primary screening surfaces, and wherein the central member is located between the first and second primary screening surfaces (elements 6 on either side of element 4).
Regarding claim 29, Krause discloses the screen assemblies include a first screen assembly configured to form a predetermined shape when pressed against a portion of the frame and a second screen assembly, located opposite the first screen assembly, configured to form a predetermined shape when pressed against an opposite side of the portion of the frame (elements 5 on either side of element 4), but Krause does not disclose the first and second screen assemblies forming a section of a concave pre-screening surface.  Hukki teaches a concave screening arrangement for the purpose of optimizing the surface area available for screening (paragraph 0016).  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  In the present case, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify Krause, as taught by Hukki, for the purpose of optimizing the surface area available for screening (paragraph 0016).
Regarding claim 30, Krause discloses the central member divides the primary screening surface into two screening areas and vibrations are imparted from the vibratory screening machine to the frame primarily through the central member (col. 3, lines 36-40).  
Regarding claim 31, Krause discloses the vibrations are transferred from the vibratory screening machine to the frame exclusively from the central member to the central spine (col. 3, lines 36-40). 
Regarding claim 35, Krause discloses a method of screening a material, the method comprising: attaching a pre-screening assembly to a vibratory screen machine (elements 5 and 12), the vibratory screen machine including a primary screening surface (elements 6) and the pre-screen assembly including a pre-screening surface (elements 5); pre-screening the material on the pre-screening surface to generate a pre-screened material (col. 3, lines 4-5; coarse mesh screen); and screening the pre-screened material on the primary screening surface (col. 3, lines 4-5; fine mesh screen), but Krause does not disclose the pre-screening surface having a concave surface.  Hukki teaches a concave screening arrangement for the purpose of optimizing the surface area available for screening (paragraph 0016).  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  In the present case, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify Krause, as taught by Hukki, for the purpose of optimizing the surface area available for screening (paragraph 0016).
Regarding claim 36, Krause discloses vibrating at least one of the pre- screening assembly and the vibratory screening machine (element 13).  
Regarding claim 37, Krause discloses the pre-screening assembly includes a frame and screen assemblies that form the pre-screening surface (see Fig. 3; elements 5 and 12 and see Fig. 4; angle irons centrally located along side element 4), the method further comprising: securing the screen assemblies to the frame; unsecuring and removing the screen assemblies; and replacing the screen assemblies. (See MPEP 2112.02, Here, the device cited above is certainly capable of functioning as claimed during regular maintenance to replace worn screens) 
Claim 10 is rejected under 35 U.S.C. 103(a) as being unpatentable over Krause/Hukki in view of Trench et al (US Pub 2002/0195377 A1).  
Regarding claim 10, Krause/Hukki discloses all the limitations of the claims, but Krause does not disclose the screen assembly attachment arrangement includes a pre-tension spring clamp that is configured to secure the screen assemblies to the frame.  Trench teaches the screen assembly attachment arrangement includes a pre-tension spring clamp that is configured to secure the screen assemblies to the frame (paragraphs 0087-0088) as a well known way of mounting a screen support onto a vibratory screening frame.  Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Krause/Hukki’s attachment arrangement, as taught by Trench, as a well known way of mounting a screen support onto a vibratory screening frame.
Allowable Subject Matter
Claims 7, 16-18, 26, and 32-34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
The closest prior art discloses a pre-screening assembly.  The closest prior art does not disclose or make obvious a first substantially vertical screen assembly; a first substantially horizontal screen assembly; a second substantially vertical screen assembly; and a second substantially horizontal screen assembly, wherein the first substantially vertical screen assembly is at an angle relative to the first substantially horizontal screen assembly and the second substantially vertical screen assembly is at an angle relative to the second substantially horizontal screen assembly and in conjunction with the other structures in claims 7 and 26.
The closest prior art discloses a pre-screening assembly.  The closest prior art does not disclose or make obvious the screen assemblies include horizontal portion screen assemblies and vertical portion screen assemblies and the ribs include horizontal and vertical rib portions, the horizontal rib portions extending substantially perpendicular to the spine, the vertical rib portions extending substantially perpendicular to the horizontal rib portions, wherein the horizontal portion screen assemblies and vertical portion screen assemblies are arranged on the horizontal and vertical rib portions, respectively and in conjunction with the other structures in claims 16 and 32.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant's arguments with respect to claims 1, 19, and 35 have been considered but are moot in view of the new ground(s) of rejection. 
Double Patenting Rejection
Regarding the Double Patenting Rejection of claims 1, 2, and 4-37, the Double Patenting Rejection has been withdrawn due to a timely filed Terminal Disclaimer.
Rejection under USC 103
Regarding Applicant’s argument,” The additional reference of Hukki et al. was cited only as to certain features of dependent claims and does not overcome the foregoing deficiencies with respect to the independent claims 1 and 19. Claims 8, 13 and 27-29 are therefore allowable as depending from an allowable base claim and Applicant respectfully requests the rejection of these claims be reconsidered and withdrawn,” the Examiner disagrees.  The Examiner asserts that Hukki teaches as obvious including a screening or pre-screening arrangement that includes a concave surface on the primary or pre-screening surface (see Fig. 1 and paragraph 0016).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kalyanavenkateshware Kumar whose telephone number is (571)272-8102.  The examiner can normally be reached on M-F 08:00-16:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on 571-272-7805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/K. K./Examiner, Art Unit 3653                                                                                                                                                                                                        		
/MICHAEL MCCULLOUGH/Supervisory Patent Examiner, Art Unit 3653